DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 11/05/2021.


Response to Arguments
• Applicant’s arguments, see pages 6-10, filed 11/05/2021, with respect to claim 1 have been fully considered and are persuasive.  The cited prior arts rejection of said claim under 35 U.S.C. 103(a)(1) has been withdrawn. 

Election/Restrictions
• This application is in condition for allowance except for the presence of claims 11-17 directed to invention non-elected without traverse.  Accordingly, claims 11-17 been cancelled.

Allowable Subject Matter
• Claims 1, 3, 4, 6-10, 21-22 allowed and renumbered as claims 1-10 respectively.
---The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts of record along with the updated prior arts searches fail to yield any references that teach and/or suggest “providing, in acoustic proximity to a first room having an electromechanical positioner and a radio transmitter, an audio interface configured to receive voice commands from a user in the first room, the voice commands including instructions to set a position of the electromechanical positioner and a frequency of the radio transmitter, the audio interface configured to transmit a first electrical signal responsive to the voice commands to an intermediary location at least partially exterior to the first room; generating at the intermediary location, computer instructions responsive to the first electrical signal, the computer instructions being responsive to the voice commands from the user in the first room; and receiving, from the intermediary location, by a second instrument at a second location exterior to the first room, the computer instructions, the computer instructions configuring the second instrument to issue instrument commands to set electromechanical positioner and the radio transmitter in the first room to the position and frequency of the radio transmitter in accordance with the voice commands while the user remain in the first room after issuing the voice commands” as cited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674